Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group 1, claim(s) 1-14, drawn to a composite carbide composition.
Group 2, claim(s) 15-25, drawn to a method of making a carbide composition.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A, directed to a composite carbide composition with a silica interparticle phase which is crystalline as disclosed in the original instant specification at least at [0022] and exemplified at least by Claims 2 and 15. 
Species B, directed to a composite carbide composition with a silica interparticle phase which is fiber as disclosed in the original instant specification at least at [0022] and exemplified at least by Claims 3 and 16.
Species C, directed to a composite carbide composition with a silica interparticle phase which is plate-like as disclosed in the original instant specification at least at [0022] and exemplified at least by Claims 4 and 17.
Species D, directed to a composite carbide composition wherein the SiC particles have a bi-modal particle size distribution as disclosed in the original instant specification at least at [0021] and exemplified at least by Claim 6.
Species E, directed to a composite carbide composition wherein the SiC particles have a multi-modal particle size distribution as disclosed in the original instant specification at least at [0021] and exemplified at least by Claim 7. 
Applicant is required, in reply to this action, to elect a single species between Species A, B, and C, as well as to elect a single species between Species D and E to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claim(s) are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a composite comprising SiC particles and a silica interparticle phase covalently bonded to the SiC particles, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Komiyama et al. (EP1728774, hereinafter referred to as Komiwama) as evidenced by Takahashi et al. (US6001756, hereinafter referred to as Takahashi).  Komiwama is directed to an oxide-bonded silicon carbide material (see Komiwama at [0001]) composite comprising SiC particles (see Komiwama at [0009], disclosing an oxide-bonded silicon carbide material substantially made of silicon carbide) and a silica interparticle phase bonded to the SiC particles (see Komiwama at [0009], disclosing the oxide-bonded silicon carbide material has a str4ucture in which the crystal particles of silicon carbide are bonded via an oxide containing silicon dioxide). While Komiwama does not explicitly state that the silica interparticle phase is bonded covalently, this is considered an inherent characteristic as evidenced by Takahashi, which states that silicon carbide is a highly covalent material (see Takahashi at Col. 1, line 14). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        





/C.K.M./Examiner, Art Unit 1731